ICJ_032_PassageIndianTerritory_PRT_IND_1956-11-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF NOVEMBER 27th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 27 NOVEMBRE 1956
This Order should be cited as follows :

“Right of passage over Indian territory,
Order of November a7th, 1956: I.C. J. Reports 1956, p. 170.”

La présente ordonnance doit être citée comme suit :

« Droit de passage sur territoire indien,
Ordonnance du 27 novembre 1956 : C. I. J. Recueil 1956, p. 170.»

 

‘Sales number 1 57
N° de vente:

 

 

 
170

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1956

27 novembre 1956

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu l’ordonnance du 13 mars 1956 par laquelle la Cour a fixé au
15 juin 1956 l'expiration du délai pour le dépôt du mémoire du
Gouvernement de la Répubiique du Portugal, et au 15 décembre
1956 l'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de la République de l’Inde et a réservé la suite de
la procédure ;

Considérant que le mémoire du Gouvernement du Portugal a été
déposé dans le délai ainsi fixé ;

Considérant que par lettre du 10 novembre 1956, dont copie
certifiée conforme a été transmise par le Greffier à l’agent du
Gouvernement portugais le 12 novembre 1956, l'agent du Gouver-
nement de l’Inde, après avoir réitéré l'intention de son Gouver-
nement de déposer une exception préliminaire à l’exercice de la
compétence de la Cour en cette affaire, s’est référé, parmi d’autres

4

1956
27 novembre
Rôle général
n° 32
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU 27 XI 56) I7I

considérations, aux difficultés exceptionnelles rencontrées par son
Gouvernement dans la préparation de cette pièce de procédure et a
demandé que le délai fixé par ladite ordonnance du 13 mars 1956
soit prorogé d’une période additionnelle d’au moins six mois; |

Considérant que, par lettre datée du 26 novembre 1956, l'agent
du Gouvernement portugais, tout en maintenant que la demande
du Gouvernement de VInde n’était pas suffisamment justifiée et
que son Gouvernement ne pouvait donner son accord à ce que le
délai fixé soit prorogé pour une période substantielle, a déciaré que,
si néanmoins la prorogation pour des raisons indépendantes de la
volonté du Gouvernement de l’Inde s’imposait, le Gouvernement
du Portugal était prêt à faire confiance « à la discrétion de la Cour
pour que la prorogation soit aussi courte que le demande l'intérêt
de la justice » ;

Le Président de la Cour internationale de Justice,

Aprés en avoir conféré avec les agents des parties et tenant
compte de leurs positions respectives,

Décide
De proroger au 15 avril 1957 la date d'expiration du délai fixé

pour le dépôt du contre-mémoire ou de l'exception préliminaire du
Gouvernement de la République de l'Inde ;

Et réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-sept novembre mil neuf cent
cinquante-six, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement

au Gouvernement de la République du Portugal et au Gouver-
nement de la République de l’Inde.

Le Président,
(Signé) GREEN H. HACKWORTEH.

Le Greffier,
(Signé) J. Lopez Onivan.
